





THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 14, 2017 (the “Effective Date”), among Rexford Industrial Realty,
L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty,
Inc., a Maryland corporation (“Parent”), each Lender that is a signatory hereto,
and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
“Administrative Agent”) and a Lender.
R E C I T A L S
A.Reference is hereby made to that certain Credit Agreement dated as of
January 14, 2016 (as modified, amended, renewed, extended, or restated from time
to time, the “Credit Agreement”), executed by Borrower, Parent, the Lenders
party thereto, and PNC Bank, National Association, as Administrative Agent
(Administrative Agent and Lenders are individually referred to herein as a
“Credit Party” and collectively referred to herein as the “Credit Parties”).


B.Borrower, Parent, Administrative Agent and the Lenders party hereto desire to
modify certain provisions contained in the Credit Agreement, in each case
subject to the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.


2.Amendments to the Credit Agreement.


(a)Section 1.01 of the Credit Agreement is hereby amended to delete the
following definitions in their entirety and replace such definitions with the
following:


“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by a member of the Consolidated Group, as lessee,
(a) that has a remaining lease term (including extension or renewal rights) of
at least twenty-five (25) years, calculated as of the date such Property becomes
an Unencumbered Property, (b) that is in full force and effect, (c) is
transferable and assignable either without the landlord’s prior consent or with
such consent, which, however, will not be unreasonably withheld or conditioned
by landlord, and (d) pursuant to which (i) no default or terminating event
exists thereunder, and (ii) no event has occurred which but for the passage of
time, or notice, or both would constitute a default or terminating event
thereunder.
“Adjusted EBITDA” means, as of any date, an amount equal to (a) the product of
(i) EBITDA for the Consolidated Group for the last fiscal quarter of the most
recently ended Calculation Period, multiplied by (ii) four (4) minus (b) the
aggregate Annual Capital Expenditure Adjustment for all Properties owned or
leased (as ground lessee) by the Consolidated Group as of the last day of such
Calculation Period; provided that for purposes of this definition, in the case
of any acquisition or Disposition of any direct or indirect interest in any
Property (including through the acquisition or Disposition of Equity Interests)
by the Consolidated Group after the first day of such fiscal quarter, EBITDA and
the aggregate Annual Capital Expenditure Adjustment will be adjusted in a manner
reasonably acceptable to Administrative Agent (A) in the case of an acquisition,
(I) by adding to EBITDA an amount equal to the acquired Property’s actual EBITDA
(computed as if such Property was owned by the Consolidated Group for the entire
fiscal quarter) generated during the portion of such fiscal quarter that such
Property was not owned by the Consolidated Group, and (II) by treating such
Property as being owned on the last day of such fiscal quarter, and (B) in the
case of a Disposition, (I) by subtracting from EBITDA an amount equal to the
actual EBITDA generated by such Property so





--------------------------------------------------------------------------------





disposed of during such fiscal quarter (computed as if such Property was
Disposed of by the Consolidated Group prior to the first day of such fiscal
quarter) and (II) by treating such Property as not being owned on the last day
of such fiscal quarter.
“Capitalization Rate” means six and one-quarter of one percent (6.25%).
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.
“EBITDA” means, for the Consolidated Group, for any period, an amount (without
duplication) equal to (a) Net Income of the Consolidated Group for such period,
in each case, excluding (i) any non-recurring or extraordinary gains and losses
for such period (including gains and losses on Dispositions not made in the
ordinary course of business), (ii) any income or gain and any loss or expense in
each case resulting from early extinguishment of Indebtedness, and (iii) any
income or gain or any expense or loss resulting from a Swap Contract (including
by virtue of a termination thereof), plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with (i) Interest Expense (including
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense per GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) amounts deducted as a result of the
application of FAS 141, (v) non-cash losses and expenses, and (vi) adjustments
as a result of the straight lining of rents, all as determined in accordance
with GAAP, plus (c) without duplication of amounts included in clauses (a) and
(b) above with respect to Unconsolidated Affiliates, the amounts described in
clauses (a) and (b) above of each Unconsolidated Affiliate of the Consolidated
Group multiplied by the respective Unconsolidated Affiliate Interest of each
member of the Consolidated Group in such Unconsolidated Affiliate, minus (d) all
cash payments made during such period on account of non-cash losses and expenses
added to EBITDA pursuant to clause (b)(v) above in a previous period.
“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:
(a)such property is primarily an industrial, light manufacturing, mixed or flex
property;


(b)such Property is located within the United States;


(c)such Property is Wholly-Owned by Borrower or a Subsidiary that is a
Subsidiary Guarantor (unless the Subsidiary Guarantors are released pursuant to
Section 5.02) in fee simple or leased pursuant to an Acceptable Ground Lease;


(d)if such Property is owned by a Subsidiary of Borrower that is not a
Wholly-Owned Subsidiary, then (i) Borrower owns, directly or indirectly, at
least ninety percent (90%) of the issued and outstanding Equity Interests of
such Subsidiary, free and clear of any Liens (other than Permitted Liens), and
(ii) such Subsidiary is Controlled (including control over operating activities
of such Subsidiary and the ability of such Subsidiary to Dispose of, grant Liens
in, or otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by Borrower and/or one or more
Subsidiaries of Borrower that are either Wholly-Owned Subsidiaries or
Subsidiaries that satisfy the requirements of this clause (d);


(e)neither such Property nor any direct or indirect Equity Interests held by a
member of the Consolidated Group in any Subsidiary that owns such Property is
encumbered by or subject to any Lien, springing or contingent Lien, or Negative
Pledge (other than Permitted Liens);


(f)if such Property is owned by a Subsidiary, then neither such Subsidiary nor
any direct or indirect Subsidiaries of Parent that are holders of Equity
Interests in such Subsidiary may incur, Guarantee, or otherwise be liable for
any Indebtedness (other than Unsecured Debt that is permitted under this
Agreement);


(g)except for restrictions set forth herein, in the Tax Matters Agreement, and
in any future tax sharing agreement containing substantially the same
restrictions as are set forth in the Tax Matters Agreement,





--------------------------------------------------------------------------------





Borrower or the applicable Subsidiary that owns such Property has the right to
(i) Dispose of such Property, and (ii) create a Lien on such Property as
security for Indebtedness of Borrower or such Subsidiary without the need to
obtain any unfettered or entirely discretionary consent or approval by any
Person;


(h)such Property is not unimproved land or property under development; and


(i)such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable Law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Fixed Charges” means, for the Consolidated Group, on a consolidated basis, for
any period, the sum (without duplication) of (a) Interest Expense required to be
paid in cash during such period, plus (b) scheduled principal payments on
account of Indebtedness of the Consolidated Group (excluding any balloon
payments on any Indebtedness, but only to the extent that the amount of such
balloon payment is greater than the scheduled principal payment immediately
preceding such balloon payment), plus (c) Restricted Payments paid in cash
(other than to a member of the Consolidated Group) with respect to preferred
Equity Interests of any member of the Consolidated Group, plus (d) the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate, all for such period; provided that Fixed Charges for any such period
shall be adjusted on a pro forma basis in a manner reasonably acceptable to
Administrative Agent to reflect any Indebtedness incurred, assumed, repaid,
retired or defeased, as the case may be, in connection with the acquisition or
Disposition of any direct or indirect interest in any Property (including
through the acquisition or Disposition of Equity Interests) by the Consolidated
Group during such period as though such Indebtedness was incurred, assumed,
repaid, retired or defeased, as the case may be, on the first day of such
period.
“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables that are not past due for more
than ninety (90) days, unless such obligations are being contested in good
faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;





--------------------------------------------------------------------------------





(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, provided, however, that preferred Equity Interests shall not
be included as Indebtedness unless such Equity Interests are required by the
terms thereof to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
“Negative Pledge” means a provision of any agreement (other than this Agreement
and any agreement in favor of the holders of Indebtedness that is pari passu
with the Obligations that only prohibits creation of a Lien on Unencumbered
Properties on terms no more onerous in any material respect than those set forth
in this Agreement) that prohibits the creation of any Lien on any assets of a
Person; provided, however, that the following shall not constitute a “Negative
Pledge” for purposes of this Agreement: (a) an agreement that establishes a
maximum ratio of Unsecured Debt to unencumbered assets, or of Secured Debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets; and (b) any
requirement for the grant in favor of the holders of any Unsecured Debt of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.
“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all accumulated depreciation determined in accordance with GAAP.
“Total Asset Value” means, for the Consolidated Group as of any date, the sum of
(without duplication) the following: (a) an amount equal to (i)(A) the aggregate
Net Operating Income from all Properties owned or leased (as ground lessee) by
the Consolidated Group for the then most recently ended Calculation Period,
minus Net Operating Income attributable to all Properties that were sold or
otherwise Disposed of during then most recently ended Calculation Period minus
(B) the Annual Capital Expenditure Adjustment with respect to such Properties,
divided by (ii) the Capitalization Rate; provided that in no event shall the
amounts calculated in this clause (a) for any Property be less than zero (0);
plus (b) in the case of any Property that is owned or leased (as ground lessee)
for more than one (1) full fiscal quarter but less than four (4) full fiscal
quarters, at Borrower’s election (which election shall be irrevocable) either
(x) an amount equal to (i)(A) the Net Operating Income from such Property for
the period from the first day of the first full fiscal quarter during which such
Property was owned and operated through the end of the last fiscal quarter in
the most recently ended Calculation Period, divided by the number of quarters in
such period and multiplied by four (4) minus (B) the Annual Capital Expenditure
Adjustment with respect to such Property, divided by (ii) the Capitalization
Rate, or (y) the aggregate undepreciated book value in accordance with GAAP of
such Property; provided that in no event shall the amounts calculated in this
clause (b) for any Property be less than zero (0); plus (c) the aggregate
undepreciated book value in accordance with GAAP of all Properties owned or
leased (as ground lessee) by the Consolidated Group for less than one (1) full
fiscal quarter and all unimproved land holdings, mortgage or mezzanine loans,
notes receivable and/or construction in progress owned by the Consolidated
Group; plus (d) without duplication of the amounts included in clauses (a), (b),
and (c) above with respect to Unconsolidated Affiliates, the amounts described
in clauses (a), (b), and (c) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate; plus (e) all Unrestricted Cash; provided that the aggregate amount of
Total Asset Value attributable to Investments in unimproved land holdings,
construction in progress, mortgages, mezzanine loans, notes receivable and
Unconsolidated Affiliates shall be limited to thirty-five percent (35%) of Total
Asset Value (with any such excess being excluded from the calculation of Total
Asset Value).
“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense; provided that (i) for
purposes of clause (a) of this definition, in the case of any acquisition or
Disposition of any direct or indirect interest in any Unencumbered Property
(including through the





--------------------------------------------------------------------------------





acquisition or Disposition of Equity Interests) by the Consolidated Group during
the most-recently ended Calculation Period, Unencumbered NOI will be adjusted in
a manner reasonably acceptable to Administrative Agent (A) in the case of an
acquisition, by adding thereto an amount equal to the acquired Unencumbered
Property’s actual Unencumbered NOI (computed as if such Unencumbered Property
was owned by the Consolidated Group for the entire Calculation Period) generated
during the portion of such Calculation Period that such Unencumbered Property
was not owned by the Consolidated Group, and (B) in the case of a Disposition,
by subtracting therefrom an amount equal to the actual Unencumbered NOI
generated by such Unencumbered Property so disposed of during such Calculation
Period (computed as if such Unencumbered Property was Disposed of by the
Consolidated Group prior to the first day of such Calculation Period) and
(ii) for purposes of clause (b) of this definition, Unsecured Interest Expense
for the most-recently ended Calculation Period shall be adjusted on a pro forma
basis in a manner reasonably acceptable to Administrative Agent to reflect any
Unsecured Debt incurred, assumed, repaid, retired or defeased, as the case may
be, in connection with the acquisition or Disposition of any direct or indirect
interest in Unencumbered Property (including through the acquisition or
Disposition of Equity Interests) by the Consolidated Group during such
Calculation Period as though such Unsecured Debt was incurred, assumed, repaid,
retired or defeased, as the case may be, on the first day of such Calculation
Period.
“Unsecured Interest Expense” means, as of any date of determination, Interest
Expense on the Total Unsecured Debt for the most recently ended Calculation
Period.
(b)Clause (d) of the definition of “Excluded Taxes” is amended to remove the
reference to “U.S. federal withholding” such that clause (d) reads as follows:
(d) any Taxes imposed pursuant to FATCA.
(c)Section 7.20 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


7.20    OFAC. Neither Parent, nor any of its Subsidiaries, nor, to the knowledge
of Parent and the Loan Parties, any director, officer, employee, agent,
Affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority with jurisdiction over Parent or any of
its Subsidiaries, or (c) located, organized or resident in a Designated
Jurisdiction.
(d)Section 7.21 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


7.21    Anti-Corruption Laws. Parent and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption or anti-bribery
legislation in other jurisdictions applicable to Parent or any of its
Subsidiaries and have instituted and maintained policies and procedures designed
to promote and achieve compliance with such laws.
(e)Section 8.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


8.14    REIT Status. Parent shall have elected to be taxed as a REIT for its
taxable year ending December 31, 2013 and will at all times continue to operate
in a manner to qualify for taxation as a REIT.
(f)Section 8.16 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


8.16    Anti-Corruption Laws. Each of Parent, Borrower and each Loan Party shall
conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act





--------------------------------------------------------------------------------





2010, and other similar anti-corruption or anti-bribery legislation in other
jurisdictions having jurisdiction over Parent, Borrower or any other Loan Party,
and maintain policies and procedures designed to promote and achieve compliance
with such laws.
(g)Section 9.02 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


9.02    Investments. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Investments, except:
(a)Investments held by a member of the Consolidated Group on the Closing Date
and listed on Schedule 9.02;


(b)Investments held by a member of the Consolidated Group in the form of cash or
cash equivalents;


(c)advances to officers, directors and employees of a member of the Consolidated
Group in an aggregate amount not to exceed $2,000,000 at any time outstanding,
for travel, entertainment, relocation and analogous ordinary business purposes;


(d)Investments of any member of the Consolidated Group in any other member of
the Consolidated Group;


(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;


(f)Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);


(g)Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress);


(h)Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable);


(i)Investments in Unconsolidated Affiliates; and


(j)additional Investments in an aggregate amount not to exceed $5,000,000.
(h)Section 9.05 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


9.05    Restricted Payments. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:
(a)each Subsidiary may make Restricted Payments to Borrower and any other Person
that owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b)each member of the Consolidated Group may declare and make dividend payments
or other distributions, and may make other Restricted Payments, in each case
payable solely in the common stock or other common Equity Interests of such
Person or of Parent;





--------------------------------------------------------------------------------





(c)so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, each member of the Consolidated Group may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from an issue of new shares of its common stock or other
Equity Interests within ninety (90) days before such Restricted Payment;
(d)Borrower may make Restricted Payments to Parent and, to the extent
corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments, for any twelve (12)- month period, not to exceed an amount
equal to the greater of: (i)(A) ninety-five percent (95%) multiplied by
(B) Funds From Operations for such period and (ii) the aggregate amount of
Restricted Payments required to be made by Parent in order for it to (A)
maintain its REIT status and (B) avoid the payment of federal or state income or
excise tax; provided that to the extent a Default is then-existing or would
result from the making of such Restricted Payment by Parent (other than a
Default specified in Sections 10.01(f) or 10.01(g) or a Default that has
resulted in Administrative Agent exercising its remedies under Section 10.02(b),
in which case no Restricted Payments otherwise permitted under this clause (d)
may be made), Borrower may only make Restricted Payments to Parent and, to the
extent corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments in the minimum amount required in order for Parent to (A)
maintain its REIT status and (B) avoid the payment of federal or state income or
excise tax;
(e)any member of the Consolidated Group may make non-cash Restricted Payments in
connection with employee, trustee and director stock option plans or similar
employee, trustee and director incentive arrangements; and
(f)so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, with respect to an equity award granted
pursuant to an equity incentive compensation plan to any current or former
director, employee, independent contractor or other service provider, in each
case, of any of Parent, Borrower or Subsidiary thereof, (i) the withholding of
Equity Interests to satisfy any applicable withholding Tax obligations and/or
exercise or purchase price, (ii) the repurchase or acquisition by Parent or
Borrower of such entity’s Equity Interests or (iii) the grant, award,
modification or payment of any such equity award.


(i)Section 9.13(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


(d)    Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) $760,740,750, and (ii) an amount equal to seventy‑five
percent (75%) of the net equity proceeds received by Parent after September 30,
2016 (other than any such proceeds that are received within ninety (90) days
before or after any redemption of Equity Interests of Parent or Borrower
permitted hereunder).
(j)Section IV of Schedule 1 to Exhibit D of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
IV.    Section 9.13(d) – Minimum Tangible Net Worth.
A.    $760,740,750:    $    
B.    Net equity proceeds received by Parent after September 30, 2016
(excluding any such proceeds that are received within 90 days
before or after any redemption of equity of Parent or
Borrower permitted under the Agreement)
multiplied by 75%:    $    
C.    Minimum Tangible Net Worth (Line IV.A plus Line IV.B):    $    
D.    Tangible Net Worth as of the Statement Date:    $    
E.
[Excess][Deficiency] for covenant compliance






--------------------------------------------------------------------------------





(Line IV.D minus Line IV.C):    $    




(k)Section 9.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


9.15    Anti-Corruption Laws. No Loan Party shall directly or indirectly use the
proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption or anti-bribery legislation in other jurisdictions which have
jurisdiction over the Loan Parties.
(l)Section V of Schedule 1 to Exhibit D of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:


V.    Section 9.13(e) – Minimum Fixed Charge Coverage Ratio.
A.
Adjusted EBITDA for the fiscal quarter ending on the

Statement Date multiplied by four (4):
$    
B.    Fixed Charges for the Calculation Period:    $    
C.
Fixed Charge Coverage Ratio (Line V.A divided by Line V.B):     _______ to 1.0

Minimum required:    1.50 to 1.0
(m)Section VII of Schedule 1 to Exhibit D of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
VII.    Section 9.13(g) – Unencumbered Interest Coverage Ratio.
A.
Unencumbered NOI for the Calculation Period:    $    

B.
Unsecured Interest Expense for the Calculation Period:    $    

C.
Unencumbered Interest Coverage Ratio

(Line VII.A divided by Line VII.B):     _______ to 1.0
Minimum required:    1.75 to 1.0
3.Amendments to other Loan Documents.


(a)All references in the Loan Documents to the Credit Agreement shall henceforth
include references to the Credit Agreement, as modified and amended hereby, and
as may, from time to time, be further amended, modified, extended, renewed,
and/or increased.
(b)Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.


4.Conditions Precedent. This Amendment shall not be effective unless and until:


(a)Administrative Agent receives fully executed counterparts of this Amendment
signed by the Loan Parties and the Required Lenders and acknowledged by
Administrative Agent;
(b)the representations and warranties in the Credit Agreement, as amended by
this Amendment, and each other Loan Document are true and correct in all
material respects (without duplication of any materiality qualifiers therein) on
and as of the date of this Amendment as though made as of the date of this
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifiers therein) as of such earlier date, and except





--------------------------------------------------------------------------------





that the representations and warranties contained in subsections (a) and (b) of
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01;
(c)after giving effect to this Amendment, no Default exists; and
(d)Borrower pays the reasonable fees, charges and disbursements of a single
counsel (and appropriate local counsel) for Administrative Agent.


5.Ratifications. Each of Borrower and Parent (a) ratifies and confirms all
provisions of the Loan Documents as amended by this Amendment, (b) ratifies and
confirms that all guaranties, assurances, and liens granted, conveyed, or
assigned to the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of all present and
future Obligations, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may request in order to create, perfect,
preserve, and protect those guaranties, assurances, and liens.


6.Representations. Each of Borrower and Parent represents and warrants to the
Credit Parties that as of the date of this Amendment: (a) this Amendment has
been duly authorized, executed, and delivered by each Loan Party; (b) no action
of, or filing with, any Governmental Authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by any Loan Party of this Amendment, except for actions or filings which have
been duly obtained, taken, given or made and are in full force and effect;
(c) the Loan Documents, as amended by this Amendment, are valid and binding upon
each Loan Party and are enforceable against each Loan Party in accordance with
their respective terms, except as limited by Debtor Relief Laws and by general
principles of equity; (d) the execution, delivery, and performance by each Loan
Party of this Amendment do not (i) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (B) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (ii) violate in any material respect any Law; (e) all
representations and warranties in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifiers therein),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 7.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.01; (f) no Default exists; and (g) no amendments have been made to the
Organization Documents of (i) Borrower or Parent since September 30, 2016 or
(ii) any Loan Party other than Borrower or Parent since June 30, 2016, except
for any Subsidiary Guarantors that became Subsidiary Guarantors after June 30,
2016, in which case no amendments have been made to the Organization Documents
of such Subsidiary Guarantors since the date such Subsidiary Guarantors became
Subsidiary Guarantors.


7.Continued Effect. Except to the extent amended hereby, all terms, provisions
and conditions of the Credit Agreement and the other Loan Documents, and all
documents executed in connection therewith, shall continue in full force and
effect and shall remain enforceable and binding in accordance with their
respective terms.


8.Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced -- under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document, and (f) delivery of an executed counterpart of a signature
page to this Amendment by telecopier, electronic mail or other electronic
delivery shall be effective as delivery of a manually executed counterpart of
this Amendment.


9.Parties. This Amendment binds and inures to Borrower, Parent and the Credit
Parties and their respective successors and permitted assigns.





--------------------------------------------------------------------------------





10.Entireties. The Credit Agreement as amended by this Amendment represents the
final agreement between the parties about the subject matter of the Credit
Agreement as amended by this Amendment and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]    











--------------------------------------------------------------------------------






EXECUTED as of the date first stated above.


 
 
BORROWER:
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer and Secretary
 
 
 
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, INC.
 
 
a Maryland corporation,
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer and Secretary






--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
Administrative Agent
 
 
 
 
 
 
 
By:
 
/s/ Nicolas Zitelli
 
 
 
Name:
Nicolas Zitelli
 
 
 
Title
Senior Vice President






--------------------------------------------------------------------------------





 
 
LENDERS:
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
 
/s/ Nicolas Zitelli
 
 
 
Name:
Nicolas Zitelli
 
 
 
Title
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
CAPITAL ONE NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
 
/s/ Frederick H. Denecke
 
 
 
Name:
Frederick H. Denecke
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
 
/s/ Tony Park
 
 
 
Name:
Tony Park
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







To induce the Credit Parties that are parties hereto to enter into this
Amendment, each of the undersigned hereby (a) consents and agrees to the
execution and delivery of this Amendment and the terms and conditions hereof,
(b) agrees that this Amendment in no way releases, diminishes, impairs, reduces,
or otherwise adversely affects any guaranties, assurances, or other obligations
or undertakings of any of the undersigned under any Loan Documents, and
(c) waives notice of acceptance of this Amendment, which Amendment binds each of
the undersigned and their respective successors and permitted assigns and inures
to the benefit of the Credit Parties and their respective successors and
permitted assigns.                    
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
REXFORD INDUSTRIAL - 228TH STREET, LLC
 
 
 
REXFORD INDUSTRIAL - 2980 SAN FERNANDO, LLC
 
 
 
REXFORD INDUSTRIAL - 301 N FIGUEROA, LLC
 
 
 
REXFORD INDUSTRIAL - 3233 MISSION OAKS, LLC
 
 
 
REXFORD INDUSTRIAL - 9615 NORWALK, LLC
 
 
 
REXFORD INDUSTRIAL - ALTON, LLC
 
 
 
REXFORD INDUSTRIAL - HINDRY, LLC
 
 
 
REXFORD INDUSTRIAL - INDUSTRY WAY, LLC
 
 
 
REXFORD INDUSTRIAL - NELSON, LLC
 
 
 
REXFORD INDUSTRIAL - SDLAOC
 
 
 
REXFORD INDUSTRIAL - VANOWEN, LLC
 
 
 
RIF I - MONROVIA, LLC
 
 
 
RIF I - MULBERRY, LLC
 
 
 
RIF I - Valley Blvd., LLC
 
 
 
RIF II - BLEDSOE AVENUE, LLC
 
 
 
RIF II - CROCKER, LLC
 
 
 
RIF II - EASY STREET, LLC
 
 
 
RIF II - FIRST AMERICAN WAY, LLC
 
 
 
RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC
 
 
 
RIF II - ORANGETHORPE LLC
 
 
 
RIF II - ORANGETHORPETIC, LLC
 
 
 
RIF II - PIONEER AVENUE, LLC
 
 
 
RIF III - 157TH STREET, LLC
 
 
 
RIF III - ARCHIBALD, LLC
 
 
 
RIF III - AVENUE STANFORD, LLC
 
 
 
RIF III - BROADWAY, LLC
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer






--------------------------------------------------------------------------------





 
 
 
RIF III - EMPIRE LAKES, LLC
 
 
 
RIF III - IMPALA, LLC
 
 
 
RIF III - SANTA FE SPRINGS, LLC
 
 
 
RIF III - YARROW DRIVE, LLC
 
 
 
RIF III - YARROW DRIVE II, LLC
 
 
 
RIF IV - BURBANK, LLC
 
 
 
RIF IV - CENTRAL AVENUE, LLC
 
 
 
RIF IV - CORNERSTONE, LLC
 
 
 
RIF IV - EAST 46TH STREET, LLC
 
 
 
RIF IV - ENFIELD, LLC
 
 
 
RIF IV - GLENDALE, LLC
 
 
 
RIF IV - GRAND, LLC
 
 
 
RIF IV - HARBOR WARNER, LLC
 
 
 
RIF IV - LONG CARSON, LLC
 
 
 
RIF IV - NEWTON, LLC
 
 
 
RIF IV - POINSETTIA, LLC
 
 
 
RIF IV - SAN GABRIEL, LLC
 
 
 
RIF IV - WEST 33RD STREET, LLC
 
 
 
RIF V - 240TH STREET, LLC
 
 
 
RIF V - 3360 SAN FERNANDO, LLC
 
 
 
RIF V - ARROW BUSINESS CENTER, LLC
 
 
 
RIF V - ARROYO, LLC
 
 
 
RIF V - BENSON, LLC
 
 
 
RIF V - CALVERT, LLC
 
 
 
RIF V - CAMPUS AVENUE, LLC
 
 
 
RIF V - DEL NORTE, LLC
 
 
 
RIF V - GGC ALCORN, LLC
 
 
 
RIF V - GLENDALE COMMERCE CENTER, LLC
 
 
 
RIF V - GOLDEN VALLEY, LLC
 
 
 
RIF V - GRAND COMMERCE CENTER, LLC
 
 
 
RIF V - JERSEY, LLC
 
 
 
RIF V - MACARTHUR, LLC
 
 
 
RIF V - NORMANDIE BUSINESS CENTER, LLC
 
 
 
RIF V - ODESSA, LLC
 
 
 
RIF V - PARAMOUNT BUSINESS CENTER, LLC
 
 
 
RIF V - SHOEMAKER INDUSTRIAL PARK, LLC
 
 
 
RIF V - VINEDO, LLC
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer








--------------------------------------------------------------------------------







 
 
 
REXFORD INDUSTRIAL - FAIRVIEW, LLC
 
 
 
REXFORD INDUSTRIAL - GALE, LLC
 
 
 
REXFORD INDUSTRIAL - HOLLAND, LLC
 
 
 
REXFORD INDUSTRIAL - ICON, LLC
 
 
 
REXFORD INDUSTRIAL - WESTERN, LLC
 
 
 
 
 
 
By:
REXR REIT HOLDINGS I, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.,
 
 
 
a Delaware corporation
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: President and Treasurer
















--------------------------------------------------------------------------------









 
 
 
REXFORD INDUSTRIAL - HARBOR, LLC
 
 
 
REXFORD INDUSTRIAL - JURUPA, LLC
 
 
 
REXFORD INDUSTRIAL - STOWE, LLC
 
 
 
 
 
 
By:
REXR REIT HOLDINGS II, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.,
 
 
 
a Delaware corporation
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: President and Treasurer










